Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S COMMENTS, EXAMINER’S AMENDMENTS, AND REASONS FOR ALLOWANCE
DETAILED ACTION
Formal Matters
Claims 28-31 are new.  Claims 1-31 are pending and under examination.  

Priority
	The instant application is a continuation of 13/997,302 filed on 6/24/2013, which is a national stage entry of PCT/IL2011/050071 filed on 12/22/2011, which claims priority from US provisional application 61/425,962 filed on 12/22/2010.  

Information Disclosure Statements
The information disclosure statements (IDS) submitted on 09/01/2020, 09/06/2020, 09/15/2020, 10/08/2020, 10/20/2020, 11/11/2020, 12/02/2020, 01/19/2021, 01/25/2021 and 2/15/2021 were filed on or after the mailing date of the non-final rejection on 09/01/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant's arguments filed on 11/24/2020 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections 
The examiner has reconsidered the obviousness-type double patenting rejections.  As the terminal disclaimers over the appropriate ODP rejections have been filed and accepted, the examiner is withdrawing the other ODP rejections as they do not pertain to the instantly claimed invention (see applicant’s arguments).  

Terminal Disclaimers
The terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9775379 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone message by Martin Moynihan on 2/15/2021.  Claims 29-31 are being amended as recited below while claims 1-28 will remain as recited in the claim set from 08/04/2020.  




Claim 29 reads:
An inhaler device comprising electrodes and the drug dose structure according to claim 1, wherein said source material layer is heated in response to activation of said electrically resistive material by the electrodes. 

Claim 30 reads:
The inhaler device of claim 29, wherein the electrical current is conducted to the electrically resistive material via the electrodes. 

	Claim 31 reads:
An inhaler device comprising electrodes, circuitry and the drug dose structure of claim 1, wherein heat generated by said electrically resistive material is controlled by regulating power through circuitry which includes the electrodes. 

Conclusion
Claims 1-31 are allowed with examiner’s amendments as indicated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613